Matthias, J.
The determination of the issues in the instant case requires a review of the evidence. The obligation of review of the evidence is primarily in the Court of Appeals. Unfortunately, in the instant case the Court of Appeals did not render an opinion and gave no reasons for the judgment stated in its journal entry.
In view of this, we are disposed to render the following opinion, stating the basis we consider determinative for the judgment we think proper without recourse to any particular point of error, for the Court of Appeals has specified none.
“Upon motion to direct a verdict the party against whom the motion is made is entitled to have the evidence construed most strongly in his favor. But if upon any essential issue, after giving the evidence such favorable construction, reasonable minds can come to but one conclusion and that conclusion is adverse to such party, the judge should direct a verdict *148against him.” Hamden Lodge v. Ohio Fuel Gas Co., 127 Ohio St. 469, paragraph three of the syllabus. Therefore, because this cause is before this court by virtue of a directed verdict against the plaintiff herein, we must assume the truth of plaintiff’s evidence as shown in the record, grant such evidence its most favorable interpretation, and consider as established every material fact which such evidence tends to prove. Burrow, Admx., v. Porterfield, Admr., 171 Ohio St. 28, 30; Wells v. Van Nort, 100 Ohio St. 101, 103; Higbee Co. v. Jackson, 101 Ohio St. 75; Hoyer, Admx., v. Lake Shore Electric Ry. Co., 104 Ohio St. 467. In so doing, we are not unmindful of the general proposition of law stated for a unanimous court by Judge Stephenson in paragraph six of the syllabus in J. C. Penney Co., Inc., v. Robison, 128 Ohio St. 626: “Under our law it is just as pernicious to submit a case to a jury and permit the jury to speculate with the right of citizens when no question for the jury is involved, as to deny to a citizen his trial by jury when he has the right.”
The questions raised by this appeal may be stated as follows: (1) Could reasonable minds come to any conclusion other than that plaintiff was negligent per se for crossing over the center line of the highway upon which she was traveling; and (2), assuming that plaintiff was negligent per se, can reasonable minds come to any conclusion other than that the evidence presented does not warrant application of the doctrine of last clear chance?
The trial court answered both, these questions adversely to plaintiff and directed a verdict for defendant at the conclusion of plaintiff’s evidence, holding specifically that plaintiff’s own evidence established her unexeused negligence which negligence was a proximate cause of the accident, and that the evidence further failed to establish that defendant’s driver, Franks, had sufficient time or distance to bring his. truck to a stop prior to the collision or deviate the course of his truck and so avoid the collision.
These two questions will be taken up in the order in which they are presented'.
With regard to the first question, it is conceded that the automobile operated by plaintiff crossed over the center line *149of U. S. Highway 42 before the collision, and that the collision occurred entirely within the northbound (defendant’s) lane of travel. It is conceded further that plaintiff could give no explanation for crossing the center line other than a showing that a wet or icy spot covered her side of the road some 350 feet north of the point of impact. Under this set of facts, plaintiff clearly violated Sections 4511.25 and 4511.26, Revised Code, which impose a mandatory duty upon the operator of a vehicle to drive solely upon the right half of a roadway except under certain circumstances, none of which is applicable here.
These sections were enacted for the public safety and set unequivocal standards. Any unexcused failure to comply with these standards constitutes negligence per se under the rule pronounced in Spalding v. Waxler, 2 Ohio St. 2d 1, and the burden of proving the legal excuse rests upon the one who has violated the statute. In the instant case, plaintiff has made no showing whatsoever that something over which she had no control or an emergency not of her own making made it impossible for her to comply with the statutory duty. In fact plaintiff herself is unable to account for the happening and relies solely upon the independent testimony that there was a wet. or icy spot on her side of the road. This evidence falls short of what is required to constitute a legal excuse. One who operates a motor vehicle is under a mandatory statutory duty to drive upon the right side of the roadway. The fact that a wet or icy spot may have caused plaintiff to lose control of her car is not a sufficient legal excuse to sanction her driving on the wrong side of the road in violation of Sections 4511.25 and 4511.-26, Revised Code. Therefore, reasonable minds could find only that plaintiff was negligent per se for crossing the center line; and, since the accident herein would not have occurred if plaintiff had not crossed the center line, such negligence was a direct and proximate cause of the accident, unless reasonable minds could find only that defendant’s driver could have avoided the accident under the rules of the last-clear-change doctrine, for then the negligence of defendant rather than that of plaintiff would be the proximate cause of the accident and resulting injury. Therefore, the trial court was correct in directing a verdict on this count.
*150The second question poses a more difficult problem and will be determinative of plaintiff’s case, for “where a plaintiff, by his own fault, has caused himself to be placed in a perilous situation, he may recover under the rule of the ‘last clear chance,’ notwithstanding his negligence, if the defendant did not, after becoming aware of plaintiff’s perilous situation, exercise ordinary care to avoid injuring him.” Cleveland Ry. Co. v. Masterson, 126 Ohio St. 42, paragraph one of the syllabus.
Defendant concedes, and its driver, Franks, admits, that he knew that plaintiff had placed herself in a perilous situation; and, therefore, the only question remaining is whether the trial court was correct in ruling that plaintiff’s evidence fails to establish that Franks, in the exercise of ordinary care after he discovered plaintiff’s peril, had either time to deviate or time to stop in order to avoid the collision.
The only evidence directly upon this point was elicited from Franks upon cross-examination by plaintiff. Franks unequivocably stated that when he saw plaintiff for the first time he was 200 to 300 feet on the downgrade from the top of the knoll, and that her car “was in a cross-wise position to the white line in the center of the road” and was skidding out of control. Franks testified further that he did not have time to deviate his path in order to avoid a collision; and that, while he did not immediately apply his brakes, he did so some 100 to 110 feet from the point of the collision and continued to brake until his vehicle came to a stop.
Plaintiff offered no testimony whatever to rebut, and, construing this testimony most strongly in her favor, the following is apparent: Franks first saw plaintiff in a position of peril when he was on the downgrade some 200 feet from the crest of the hill. It is stipulated that the crest of the hill is 360 feet from the point of impact, so Franks would then have been about 160 feet from the point of impact. Further, Franks applied his brakes 110 feet from the point of impact.' Plaintiff’s expert witness, a traffic engineer, testified that Franks could have made a full fast stop safely in 165.5 feet and, therefore, herself, negates the possibility that Franks could have avoided the accident by stopping. It is further evident from plaintiff’s expert that plaintiff’s position of peril (indicated by the skid-was to the effect that he did not see plaintiff until that time, marks of her car) continued for 3.2 seconds. Franks’ testimony
*151In view of the foregoing, construing the evidence most strongly in favor of plaintiff, reasonable minds could come only to the conclusion that Franks could not have brought his truck to a full safe stop in time to avoid the collision and, in the exercise of ordinary care requisite to an emergency some 3.2 seconds in the future, could not have had time to safely deviate the course of his truck and avoid the collision. Thus, there was no evidence of defendant’s negligence.
In conclusion, it may seem plausible to say that, when the court divides on an opinion, reasonable minds can come to different conclusions; and, therefore, an issue is presented for determination by a jury. However, this would require a unanimous decision in all courts concerned whenever a case involving a directed verdict presents itself. We are not prepared to saddle justice with such an impediment and reject any such contention.
For the foregoing reasons, the judgment of the Court of Appeals is reversed, and the judgment of the Court of Common Pleas is affirmed.

Judgment reversed.

Taet, C. J., Zimmerman and O’Neill, JJ., concur.
Schneider and Brown, JJ., concur in the syllabus but dissent from the judgment.